DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes multiple recitations of “a direction orthogonal to the first surface”, therefore it is unclear to the Examiner whether the first recitation is the same direction as the second recitation. Claims 5-9 and 13 are also rejected because of their dependency on claim 1.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 includes multiple recitations of “a direction orthogonal to the first surface”, thus it is unclear to the Examiner whether the third recitation is the same as the first recitation and/or the second recitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP2006-250857 and its English Machine Translation) in view of Mochizuki (JP 2015-000222A).
Regarding claims 1, 5 and 13, Matsumoto teaches a magnetic sensor device, comprising: 
a multipolar magnet (Fig. 2, item 120) having a first surface and a second surface, which is opposite to the first surface and in which magnetic poles of differing polarity are arranged alternatively to divide the first surface radially into n regions where n is integer not smaller than 4; and
a magnetic detection part (110) provided to be opposite to the first surface of the multipolar magnet,
wherein the multipolar magnet is provided to be capable of moving relative to the magnetic detection part in a first direction and/or second direction orthogonal to the first direction in a plane substantially parallel to the first surface and the second surface (para. 0004);
the magnetic detection part outputs a signal corresponding to change in the magnetic field accompanying relative movement of the multipolar magnet in the first direction and the second direction (para. 0024-0026);
the geometric centers of the multipolar magnet and the magnetic detection part substantially match in a direction orthogonal to the first surface (Fig. 2);

when viewed along a direction orthogonal to the first surface, a width of the neutral zone is larger than the size of the magnetic detection part (Fig. 2); and 
when viewed along a direction orthogonal to the first surface, the magnetic detection part (110) does not overlap the magnetic poles (Fig. 2);
	wherein the magnetic detection part (110) is provided to have a prescribed interval from the first surface of the multipolar magnet (Fig. 2) [claim 5]; and 
	wherein when viewed along a direction orthogonal to the first surface, the width of the neutral zone is substantially constant (Fig. 2, the width of the neutral zone 124 is constant) [claim 13].
Matsumoto does not specifically teach the magnetic detection part has one bridge circuit including a first magnetic detection element part, a second magnetic detection element part, a third magnetic detection element part, and a fourth magnetic detection element part. 
Mochizuki teaches a magnetic detection part has one bridge circuit including a first magnetic detection element part, a second magnetic detection element part, a third magnetic detection element part, and a fourth magnetic detection element part (33-36) to detect the magnetic field strength in the X direction and Y direction (para. 0018-0025, Figs 3 and 4).
Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a magnetic sensor as taught by Mochizuki for Matsumoto’s magnetic detection part in order to obtain an accurate magnetic field detection.
Regarding claim 6, Matsumoto, as modified by Mochizuki, teaches the invention as claimed in claim 5 above. The combination of Matsumoto and Mochizuki, is silent about the interval between the magnetic detection part and the first surface of the multipolar magnet being 0.1 ~ 5 mm, however it would have been obvious to one having an ordinary skill in the art before   In re Aller, 105 USPQ 233.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Mochizuki, and further in view of Abe (JP2015-021790 cited by applicant).
Regarding claims 7-9, Matsumoto, as modified by Mochizuki, teaches all the claimed limitations except for each of the first to fourth magnetic detection element parts has magnetization fixed layer in which the magnetization direction is fixed; wherein each of the first to fourth magnetic detection element parts has a plurality of magnetic detection elements, and the magnetization direction of the fixed layer of the magnetic detection elements of the first and second detection element parts is substantially parallel to the first direction, and the magnetization direction of the magnetization fixed layer of the magnetic detection elements of the third and fourth magnetic detection elements is substantially parallel to the second direction [claim 8]; wherein the magnetic detection is a TMR element or a GMR element [claim 9].
Abe teaches a magnetic sensor device comprises a magnetic detection element part has magnetization fixed layer in which the magnetization direction is fixed; wherein the magnetic detection element parts has a plurality of magnetic detection elements, and the magnetization direction of the fixed layer of the magnetic detection elements of a first and a second detection element parts is substantially parallel to the first direction, and the magnetization direction of the magnetization fixed layer of the magnetic detection elements of a third and a fourth magnetic detection elements is substantially parallel to the second direction [claim 8]; wherein the magnetic detection is a TMR element or a GMR element [claim 9]  (para. 35-38).
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852